Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims

Claims 1-10 set forth in the preliminary amendment submitted 9/02/2020 form the basis of the present examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (Hereinafter “Harada”) in the US Patent Number US 8421449 B2 in view of NAKANISHI in the US Patent Application Publication Number US 20110050380 A1.


Regarding claim 1, Harada teaches an eddy current flaw detection probe configured to perform a flaw detection inspection on an inspection target by generating eddy currents in the inspection target and detecting a change in the eddy currents (an eddy-current flaw detection method, eddy-current flaw detection device and eddy-current flaw detection probe that are used in nondestructive inspection (eddy-current flaw detection testing) of a heat transfer pipe inside of a heat exchanger; Column 1 Line 14-18; Figure 5 (1): Modified Figure 5 of Harada below and Figure 5 (2): Modified Figure 5 of Harada below is a block diagram illustrating circuit construction inside the casing of an eddy-current flaw detection probe and eddy-current flaw detection device of the present invention; Column 12 Line 12-16), the eddy current flaw detection probe comprising:
multiple pairs of first coils [11-18, 21-28] arranged along a certain direction, the first coils of each pair being arranged in two rows (The coils (magnetic elements, magnetic field excitation means) 11 to 18 in the first row are coils that are used as magnetic field Column 12 Line 61-67; the coils (magnetic elements, magnetic field detection means) 21 to 28 in the second row are coils that are used as magnetic field detection coils (magnetic field detection elements) that detect a magnetic field according to an eddy current that is generated in the thickness section of a slim metal pipe, and each is connected to a multiplexer (switching circuit) 52 for magnetic field detection; Column 13 Line 5-11; Modified Figure 5 of Harada below multiple pairs of first coils [11-18, 21-28] arranged along a certain direction, the first coils of each pair being arranged in two rows);
multiple pairs of second coils [11-18, 21-28] arranged along the certain direction, the second coils of each pair being arranged in two rows (The coils (magnetic elements, magnetic field excitation means) 11 to 18 in the first row are coils that are used as magnetic field excitation coils (magnetic field excitation elements) that generate an eddy current in the thickness section from the inner surface of a slim metal pipe, and each is connected to a multiplexer (switching circuit) 51 for magnetic field excitation; Column 12 Line 61-67; the coils (magnetic elements, magnetic field detection means) 21 to 28 in the second row are coils that are used as magnetic field detection coils (magnetic field detection elements) that detect a magnetic field according to an eddy current that is generated in the thickness section of a slim metal pipe, and each is connected to a multiplexer (switching circuit) 52 for magnetic field detection; Column 13 Line 5-11; Modified Figure 5 of Harada below multiple pairs of second coils [11-18, 21-28] arranged along a certain direction, the second coils of each pair being arranged in two rows);

    PNG
    media_image1.png
    665
    889
    media_image1.png
    Greyscale


Figure 5 (1): Modified Figure 5 of Harada
wherein the second coils [11-18, 21-28] in one pair are arranged in a point symmetry in a center line therebetween that intersects a center line of a corresponding pair of the first coils [11-18, 21-28] (Figure 5 (2): Modified Figure 5 of Harada below the second coils in one pair are arranged in a point symmetry in a center line therebetween that intersects a center line of a corresponding pair of the first coils [11-18, 21-28]); and
a switching circuit [51, 52] configured to cause the first coils or the second coils [11-18, 21-28] in each unit  to serve as excitation coils that generate the eddy currents in the inspection target (The coils (magnetic elements, magnetic field excitation means) 11 to 18 in Column 12 Line 61-67) and cause the other coils among the first coils and the second coils [11-18, 21-28] in the unit to serve as detection coils that detect a change in the eddy currents (the coils (magnetic elements, magnetic field detection means) 21 to 28 in the second row are coils that are used as magnetic field detection coils (magnetic field detection elements) that detect a magnetic field according to an eddy current that is generated in the thickness section of a slim metal pipe, and each is connected to a multiplexer (switching circuit) 52 for magnetic field detection; Column 13 Line 5-11), the unit being composed of adjacent four of the coils (Figure 5 (2): Modified Figure 5 of Harada below shows  the unit being composed of adjacent four of the coils [11-18, 21-28]), the four of the coils being arranged in two rows and two columns and composing two of the first coils and two of the second coils, the two of the second coils being arranged in a point symmetry to the two of the first coils (Figure 5 (2): Modified Figure 5 of Harada below shows the four of the coils being arranged in two rows and two columns and composing two of the first coils and two of the second coils, the two of the second coils being arranged in a point symmetry to the two of the first coils), wherein

    PNG
    media_image2.png
    625
    758
    media_image2.png
    Greyscale

Figure 5 (2): Modified Figure 5 of Harada
the switching circuit [51, 52] includes a first switching circuit [51] and a second switching circuit [52], the first switching circuit [51] being connected to respective other ends of the first coils and the second coils that are arranged in a first row of the two rows (The coils (magnetic elements, magnetic field excitation means) 11 to 18 in the first row are coils that are used as magnetic field excitation coils (magnetic field excitation elements) that generate an eddy current in the thickness section from the inner surface of a slim metal pipe, and each is connected to a multiplexer (switching circuit) 51 for magnetic field excitation; Column 12 Line 61-67), and 
the second switching circuit [52] being connected to respective other ends of the first coils and the second coils that are arranged in a second row of the two rows (the coils (magnetic elements, magnetic field detection means) 21 to 28 in the second row are coils that are used as magnetic field detection coils (magnetic field detection elements) that detect a magnetic field according to an eddy current that is generated in the thickness section of a slim metal pipe, and each is connected to a multiplexer (switching circuit) 52 for magnetic field detection; Column 13 Line 5-11).
Harada fails to teach that each of the first coils has one end thereof connected to a first common wiring, each of the second coils has one end thereof connected to a second common wiring.
NAKANISHI teaches a coil apparatus for use in a transformer, an inductor or the like (Paragraph [0003] Line 1-2) (FIG. 2A is a view showing an array configuration of a wiring pattern formed in each wiring layers in a coil apparatus of a second embodiment, and FIG. 2B is a view showing an connection configuration of a wiring pattern formed in each wiring layers in a coil apparatus; Paragraph [0026] Line 1-5), wherein 
each of the first coils [10a] has one end thereof connected to a first common wiring [N1a] (first wiring layer N1a as the first common wiring) (At a spiraled wiring portion near a core-insertion hole H1a, a coil pattern 10a formed on a first wiring layer N1a is divided into an outermost wiring pattern 11a and an innermost wiring pattern 12a, which have the same widths, by a slit S1a extending along a current direction; Paragraph [0027] Line 1-5; Figure 2B shows one set of coils 10a is connected with one wire N1a]),
each of the second coils [20a] has one end thereof connected to a second common wiring [N2a] (second wiring layer N2a as the second common wiring) (At a spiraled wiring Paragraph [0028] Line 1-5; Figure 2B shows one set of coils 20a is connected with one wire N2a). The purpose of doing so is to divide a path of large eddy current caused by leakage flux, to prevent large eddy current being generated, to increase a surface area of the coil pattern so as to reduce concentration of current distribution caused by a synergistic action of a skin effect and the proximity effect by eddy current in the coil pattern, to reduce the conduction loss in the coil pattern.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Harada in view of NAKANISHI, because NAKANISHI teaches to include a first common wiring and a second common wiring divides a path of large eddy current caused by leakage flux, prevents large eddy current being generated, serves to increase a surface area of the coil pattern so as to reduce concentration of current distribution caused by a synergistic action of a skin effect and the proximity effect by eddy current in the coil pattern, reduces the conduction loss in the coil pattern (Paragraph [0006]).

Regarding claim 2, Harada teaches an eddy current flaw detection probe, further comprising 
a cylindrical head part [41] in Figure 4 on which the first coils [11-18, 21-28] and the second coils [11-18, 21-28] are wound around, wherein the certain direction is a circumferential direction of the head part (This eddy-current flaw detection probe comprises a column shaped casing (housing) 41 that is formed such that it can be gently inserted inside a slim metal pipe, and eight coils 11 to 18, 21 to 28, 31 to 38, that are aligned around the outer surface Column 12 Line 49-60; Figure 4 shows a cylindrical head part [41] on which the first coils [11-18, 21-28] and the second coils [11-18, 21-28] are wound around, wherein the certain direction is a circumferential direction of the head part).

Regarding claim 3, Harada in view of NAKANISHI teaches an eddy current flaw detection probe, wherein 
the first coils and the second coils are entirely housed in the head part [41] (This eddy-current flaw detection probe comprises a column shaped casing (housing) 41 that is formed such that it can be gently inserted inside a slim metal pipe, and eight coils 11 to 18, 21 to 28, 31 to 38, that are aligned around the outer surface of the casing 41, are evenly spaced in each of three rows. The coils 11 to 18 of the first row of the three rows are arranged such that they are located at a position in the circumferential direction that differs from that of the coils 21 to 28 and 31 to 38 of the other two rows by 1/2 the equal spacing; Column 12 Line 49-60; Figure 4 shows a cylindrical head part [41] on which the first coils [11-18, 21-28] and the second coils [11-18, 21-28] are wound around).
NAKANISHI teaches a coil apparatus for use in a transformer, an inductor or the like (Paragraph [0003] Line 1-2) (FIG. 2A is a view showing an array configuration of a wiring pattern formed in each wiring layers in a coil apparatus of a second embodiment, and FIG. 2B is a view showing an connection configuration of a wiring pattern formed in each wiring layers in a coil apparatus; Paragraph [0026] Line 1-5), wherein 
the first common wiring [N1a] and the second common wiring [N2a] are entirely housed (That is, the each wiring layer N1 to N4 is configured so that: the coil pattern made from a conductive material such as a copper thin film, etc., is formed into spiral shape around a core-insertion hole H1 for inserting a core, on an insulative substrate; Paragraph [0015] Line 18-22; Therefore the coils and wiring all are situated in the substrate and which is the housing of the wirings. And therefore the first common wiring and the second common wiring are entirely housed in the substrate). The purpose of doing so is to protect the device from outside noise or damage and from outside environment. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Harada in view of NAKANISHI, because NAKANISHI teaches to include entirely the first common wiring and the second common wiring housed protects the device from outside noise or damage and protect from outside environment. 

Regarding claim 4, Harada fails to teach an eddy current flaw detection probe, wherein a connection between the one end of each of the first coils and the first common wiring and a connection between the one end of each of the second coils and the second common wiring are made via electrode pads, and each of the electrode pads is shared by at least some of the first coils or at least some of the second coils.
NAKANISHI teaches a coil apparatus for use in a transformer, an inductor or the like (Paragraph [0003] Line 1-2) (FIG. 2A is a view showing an array configuration of a wiring pattern formed in each wiring layers in a coil apparatus of a second embodiment, and FIG. 2B is a view showing an connection configuration of a wiring pattern formed in each wiring layers in a coil apparatus; Paragraph [0026] Line 1-5), wherein 
a connection between the one end of each of the first coils [10a] and the first common wiring [N1a] and a connection between the one end of each of the second coils [20a] and the second common wiring [N2a] are made via electrode pads [C1] [C1a], and each of the electrode pads [C1a] [C1] is shared by at least some of the first coils [10a] or at least some of the second coils [20a] (One-side ends of the wiring patterns 11a and 12a become another-side ends of an undivided portion 101a of the coil pattern 10a, and one end of the undivided portion 101a of the coil pattern 10a (one end of the coil pattern 10a) is connected to a pad C1 a and become an end of a coil (a single coil) integrated with the pad C1a. Another-side ends of the wiring patterns 11a and 12a (another end of the coil pattern 10a) have via-holes 15a, 16a, respectively, to serially connect with respective one-side ends of wiring patterns 21a, 22a (an end of a coil pattern 20a) formed on a second wiring layer N2a; Paragraph [0027] Line 5-15). The purpose of doing so is to serially connect with respective one-side ends of wiring patterns formed on the other wiring layer.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Harada in view of NAKANISHI, because NAKANISHI teaches to include electrode pads can serially connect with respective one-side ends of wiring patterns formed on the other wiring layer (Paragraph [0016]).

Regarding claim 5, Harada teaches an eddy current flaw detection probe, 
wherein the head part [41] has multiple protrusions formed on an outer circumferential surface thereof, around which the first coils [11-18, 21-28] and the second coils [11-18, 21-28] are wound (This eddy-current flaw detection probe comprises a column shaped casing (housing) 41 that is formed such that it can be gently inserted inside a slim metal Column 12 Line 49-60; Figure 4 shows the head part [41] has multiple protrusions formed on an outer circumferential surface thereof, around which the first coils and the second coils are wound; Coils are arranged in the protrusion; Protrusion: something that protrudes or projects; coils are projected in the circumference of the casing and therefore the coils are placed in the protrusion of the casing 41).


Regarding claim 6, Harada teaches an eddy current flaw detection probe, wherein 
the head part [41] has a stabilizer [42] (cable 42 as the stabilizer as it is projecting from the outer circumferential surface and centers the head part 41 in the main unit 59) formed thereon, the stabilizer [42] projecting from the outer circumferential surface thereof and configured to center the head part in the inspection target (slim metal pipe) (As shown in FIG. 4, the lead wires 56 to 58 are stored inside a cable 42 that connects the center section of the surface on one end of the casing 41 of the eddy-current flaw detection probe with the main unit 59 of the eddy-current flaw detection device; Column 13 Line 28-32).

Regarding claim 7, Harada fails to teach an eddy current flaw detection probe, wherein the first coils and the second coils are arranged on a flat plate.
 a coil apparatus for use in a transformer, an inductor or the like (Paragraph [0003] Line 1-2) (FIG. 2A is a view showing an array configuration of a wiring pattern formed in each wiring layers in a coil apparatus of a second embodiment, and FIG. 2B is a view showing an connection configuration of a wiring pattern formed in each wiring layers in a coil apparatus; Paragraph [0026] Line 1-5), wherein 
the first coils and the second coils are arranged on a flat plate (That is, the each wiring layer N1 to N4 is configured so that: the coil pattern made from a conductive material such as a copper thin film, etc., is formed into spiral shape around a core-insertion hole H1 for inserting a core, on an insulative substrate; Paragraph [0015] Line 18-22; Therefore the coils are arranged in a thin film substrate which is a flat surface as shown in the figure 2A also). The purpose of doing so is to connect the coils correctly, to measure the flaw correctly as the coils are in a flat surface. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Harada in view of NAKANISHI, because NAKANISHI teaches to include a flat panel connects the coils correctly, measures the flaw correctly as the coils are in a flat surface. 


Regarding claim 8, Harada teaches an eddy current flaw detection probe, wherein 
the first coils [11-18, 21-28] and the second coils [11-18, 21-28] are arranged in multiple stages lined up in a direction perpendicular to the certain direction (Figure 5 (1): Modified Figure 5 of Harada above shows the first coils and the second coils [11-18, [21-28] are arranged in multiple stages lined up in a direction perpendicular to the certain direction).
Regarding claim 9, Harada fails to teach an eddy current flaw detection probe, wherein each of the first coils in all of the stages has the one end thereof connected to the first common wiring, and each of the second coils in all of the stages has the one end thereof connected to the second common wiring.
Harada fails to teach that each of the first coils has one end thereof connected to a first common wiring, each of the second coils has one end thereof connected to a second common wiring.
NAKANISHI teaches a coil apparatus for use in a transformer, an inductor or the like (Paragraph [0003] Line 1-2) (FIG. 2A is a view showing an array configuration of a wiring pattern formed in each wiring layers in a coil apparatus of a second embodiment, and FIG. 2B is a view showing an connection configuration of a wiring pattern formed in each wiring layers in a coil apparatus; Paragraph [0026] Line 1-5), wherein 
each of the first coils [10a] in all of the stages has the one end thereof connected to the first common wiring [N1a] (first wiring layer N1a as the first common wiring) (At a spiraled wiring portion near a core-insertion hole H1a, a coil pattern 10a formed on a first wiring layer N1a is divided into an outermost wiring pattern 11a and an innermost wiring pattern 12a, which have the same widths, by a slit S1a extending along a current direction; Paragraph [0027] Line 1-5; Figure 2B shows one set of coils 10a is connected with one wire N1a]), and
each of the second coils [20a] in all of the stages has the one end thereof connected to the second common wiring [N2a] (second wiring layer N2a as the second common wiring) (At a spiraled wiring portion near a core-insertion hole H1a, the coil pattern 20a formed on a second wiring layer N2a is divided into an innermost wiring pattern 21a and an outermost wiring pattern 22a by a slit S2a extending along a current direction; Paragraph [0028] Line 1-5; Figure 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Harada in view of NAKANISHI, because NAKANISHI teaches to include a first common wiring and a second common wiring divides a path of large eddy current caused by leakage flux, prevents large eddy current being generated, serves to increase a surface area of the coil pattern so as to reduce concentration of current distribution caused by a synergistic action of a skin effect and the proximity effect by eddy current in the coil pattern, reduces the conduction loss in the coil pattern (Paragraph [0006]).

Regarding claim 10, Harada teaches an eddy current flaw detection probe,
wherein the first coils [11-18, 21-28] and the second coils [11-18, 21-28] are arranged in such a manner as to be offset along the certain direction in each of the stages (This eddy-current flaw detection probe comprises a column shaped casing (housing) 41 that is formed such that it can be gently inserted inside a slim metal pipe, and eight coils 11 to 18, 21 to 28, 31 to 38, that are aligned around the outer surface of the casing 41, are evenly spaced in each of three rows. The coils 11 to 18 of the first row of the three rows are arranged such that they are located at a position in the circumferential direction that differs from that of the coils 21 to 28 and 31 to 38 of the other two rows by 1/2 the equal spacing. Column 12 Line 49-60; The coils 11-18 and coils 21-28 have equal spacing have rows by half and therefore the first and second coils are . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

NISHIMIZU et al. (US 20130193960 A1) discloses, “Eddy Current Flaw Detection System And Eddy Current Flaw Detection Method-an eddy current flaw detection system including: an eddy current flaw detection probe having a substrate facing an inspection surface, and at least one exciting coil and at least two detecting coils provided on the substrate; a scanning device which scans the eddy current flaw detection probe on the inspection surface; a scan control device which drives and controls the scanning device to control a scan position and an attitude angle of the eddy current flaw detection probe; and an eddy current flaw detection device which acquires results of detection of a plurality of detection points corresponding to combinations of the exciting and detecting coils for each scan position of the eddy current flaw detection probe, wherein the eddy current flaw detection system includes: detection point three-dimensional coordinate acquiring means which acquires three-dimensional coordinates of the detection points for each scan position of the eddy current flaw detection probe; three-dimensional flaw detection data generating means which generates three-dimensional flaw detection data including the three-dimensional coordinates of the detection points and detection results thereof corresponding to the three-dimensional coordinates; and display means which 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866